DETAILED ACTION
1	This action is responsive to the amendment filed on February 23, 2021.
2	Claims 1-12 are allowed.
STATEMENT OF REASONS FOR ALLOWANCE
3	The following is an examiner’s statement of reasons for allowance: 
The closest prior art of records (WO 2015/186817 A1). The Patent Application Publication No. US 2017/0196791 A1 is used in this Office action as English translation of the Patent No. WO 2015/186817 A1, teaches a hair dyeing composition comprising an azo dye compound having a formula (A-2) (see page 1, paragraph, 0006), wherein the azo dye compound is presented in the dyeing composition in the amount of 5% or more (see page 16, paragraph, 0016) and wherein the dyeing composition also comprises organic solvents include ethanol and benzyl alcohol in the amounts of 20% or less (see page 5, paragraph, 0066-0067). However, the closest prior art of record (US’ 791 A1) does not teach or disclose equation (1) as claimed.
Further, the comparative data in the claimed specification at table 1, shows that the claimed dyeing compositions of Examples 1-4 provide unexpected results of storage stability and miscibility each with levels (A & B) compared to the comparative Examples (1-2) that all show level (C). Also the claimed Examples 1-4 show unexpected results of Feel (softness during rinsing) and uniform dyeability (∆E) over the comparative Examples (1-3). Accordingly, the claimed subject matter as a whole would not have been obvious to one having ordinary skill in the art of hair dyeing formulation. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EISA B ELHILO whose telephone number is (571)272-1315.  The examiner can normally be reached on Monday-Friday, 7:00 AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



 Primary Examiner, Art Unit 1761